Citation Nr: 1145694	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  He died in April 2009.  The appellant is the Veteran's brother and co-administrator of the Veteran's estate, and the appellant paid part of the Veteran's burial expenses. 

This matter comes to the Board of Veterans' Appeals  (Board) from a January 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The Veteran perfected his appeal of the decision prior to his death.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in April 2009, and the immediate cause of death was multiple blunt force trauma.

2.  At the time of the Veteran's death service connection was not in effect for a disease or injury at the time of death, but the Veteran had a pending perfected appeal for entitlement to service connection for PTSD.

3.  A preponderance of the evidence is against a finding that the Veteran had PTSD connected to a confirmed in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD for purposes of accrued benefits is not warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b); 5121 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f); 3.1000 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102 , 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002). 

The United States Court of Appeals for Veteran Claims' decision in Pelegrini v. Principi, 17 Vet. App. 412   (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112   (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In this case, VA satisfied its duties to the appellant by providing him a VA Form 21-601 and the instructions for completing the form.  The RO provided the appellant a supplemental statement of the case that explained the reasons why the claim was denied. 

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369   (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); sees also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA. The evidence of record contains the Veteran's claim for compensation, statements from the Veteran submitted during his lifetime, VA medical records, and the report of the medical nexus review the RO obtained.  There is no indication of relevant, outstanding records which would support the appellant's claim.  38 U.S.C.A. § 5103A(c) ; 38 C.F.R. § 3.159(c) . 

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issue on appeal.

Applicable Law

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a)  (2010).  Moreover, an "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000 (c).  The appellant's claim was timely filed.  There also needs to be a claim pending at the time of death.  Jones v. West, 136 F.3d 1296, 1299   (Fed. Cir. 1998).  The Board notes that the statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651  (Dec. 16, 2003).   
Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the applicable regulatory criteria, which is: a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) is the governing criteria for diagnosing PTSD.  See 38 C.F.R. § 4.125(a).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships, of the veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

The service treatment records contain no entries related to complaints of symptoms that may have been related to an acquired mental disorder, including PTSD.  The Veteran's October 1969 Report Of Medical History for his examination at separation reflects that he denied any prior history of frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  The October 1969 Report Of Medical Examination For Separation reflects that the Veteran's psychiatric system was assessed as normal.

The Veteran's service personnel records note that his Military Occupation Specialty was Communications Center Support, and that he served in Vietnam from May 1967 to May 1968 at Phu Lam.  Although the Veteran's Army Form 20 does not document any campaigns or offensives, the Board notes that the enemy Tet Offensive occurred during the Veteran's Vietnam tour.

Prior to the issuance of the January 2007 rating decision that denied the Veteran's claim, the RO provided the Veteran a September 2006 letter that fully apprised him of the information needed to prove his claim.  In a December 2006 follow-up letter, the RO informed the Veteran that he had not responded to the RO's request for more specific information related to his claimed stressor, and that the file did not contain sufficient information to submit a request to the U.S. Army and Joint Services Records Research Center for confirmation of the Veteran's claimed stressor.

Along with his notice of disagreement, the Veteran submitted a written statement that set forth the fear he experienced from the day he landed in Vietnam as a 19-year-old, including what he saw during the Tet Offensive.  The Veteran also asserted that during his tour of duty in Germany he was sexually assaulted while he, the Veteran, was under the influence of alcohol.  He discovered the assault the next day from friends.  This experience, the Veteran reports, triggered his recall of childhood sexual abuse by his older brother.  The Veteran noted in his February statement that his military assailant was gay, and that the assailant was eventually dishonorably discharged.  The Veteran also noted that he was married at the time of the assault, and that he told his wife, but she still eventually divorced him.  The Veteran also asserted that, as word of the assault got around, he was constantly "hit on" for sexual favors.

The Veteran's VA outpatient treatment records reflect an Axis I diagnosis of PTSD secondary to military and early childhood stressors.  An entry of November 2006 notes that, in addition to the claimed in-service assault, the Veteran reported that between the ages of 11 and 15, he was abused by his brother over a three-year period.  The brother threatened to beat the Veteran to death if he ever complained.  The Veteran reported his brother was eventually diagnosed with paranoid schizophrenia.  The outpatient records also note that the Veteran had a consult for treatment for sexual trauma in place as well as his Vietnam experience, but the Veteran asked that his combat-related symptoms receive priority.  However, the evidence of record at the time of the Veteran's death did not establish that the Veteran had a DSM-IV diagnosis of PTSD due to his service in the Republic of Vietnam or a verified inservice stressor.  

The RO asked a medical professional to review the file and render a nexus opinion as to whether the Veteran's PTSD diagnosis was based on his presumed fear of hostile action in Vietnam.

The examination/review report reflects that the examiner, a clinical psychologist, reviewed the claims file.  The examiner noted that the Veteran's records reflected that the Veteran's diagnosis was based upon childhood sexual abuse by a family member along with events that occurred during active service.  The examiner also noted that the Veteran's treatment records, including his therapy records from a Vet Center, indicated that the primary focus of the Veteran's treatment was on childhood sexual abuse and family relations.  The examiner opined that all of the Veteran's treatment records suggested that the greater weight for the PTSD diagnosis was likely attributable to the Veteran's early childhood experiences.  The examiner noted that to opine beyond what the records indicated would require conjecture or speculation.

The evidence reflects that diagnoses of PTSD were made prior to the Veteran's death.  While the Veteran stressed his stressor as being his experiences in the Republic of Vietnam during the Tet offensive, this was not established as the stressor resulting in a DSM-IV diagnosis of PTSD.  There were other stressors mentioned, including child abuse prior to his period of active duty.  As for the claimed in-service sexual assault, the Board finds no corroboration in the record for this.

The Veteran's February 2007 statement notes that word of his assault had gotten around, and that the putative assailant was separated from active service.  Yet, the Veteran's service treatment records contain no indication of complaints or treatment for the residual symptoms the Veteran claims to have experienced.  The Board also notes that while the Veteran reported he told his ex-wife about the assault, his VA Form 21-526 reflects the Veteran reported he had never been married, as he drew a diagonal line through the blocks that specifically asks about prior marriages.  His descriptions of the inservice assault are not supported in the record.  

In light of the above, the Board finds the weight of the evidence is against the claim of entitlement to service connection for PTSD for accrued benefits purposes.  38 C.F.R. §§ 3.303, 3.304(f).

Finally, the U.S. Court of Appeals for Veterans Claims (Court) has recently held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the present case, there is no showing that psychiatric disability other than PTSD was related to service. 

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to entitlement to service connection for PTSD for accrued benefit purposes, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


